Levine, J. (dissenting).
The statutory delegation of rule-making authority to defendant Public Health Council (PHC) is made in the broadest terms, "to establish, and from time to time, amend * * * sanitary regulations, to be known as the sanitary code of the state of New York”, which may "deal with any matters affecting the security of life or health or the preservation and improvement of public health in the state of New York” (Public Health Law §225 [4], [5] [a]). Neither plaintiffs nor the amici who have filed briefs in support of affirmance have challenged the validity of the procedures through which the smoking regulations were adopted or the factual support for the PHC’s finding that exposure to environmental tobacco smoke constitutes a serious health hazard to large segments of the nonsmoking general public. Literally, then, the smoking regulations appear to fall well within the rule-making responsibilities regarding the prevention of dis*116ease and preservation of public health which the Legislature assigned to the PHC almost 75 years ago (see, L 1913, ch 559, § 2). They should, therefore, be enforceable unless they violate some constitutional, statutory or general administrative law principle.
The majority correctly, in our view, rejects plaintiffs’ challenges to the validity of the regulations based upon preemption and lack of standards grounds. Clearly, the limited statutory enactment of a ban on smoking in public libraries, museums and theatres (Public Health Law art 13-E) and legislative rejection of various proposals to extend that prohibition in other public places are insufficient to show a legislative intent to preempt or to establish the existence of a State policy restrictive of the PHC’s right to regulate smoking in public places (see, Clark v Cuomo, 66 NY2d 185, 190-191; Monroe-Livingston Sanitary Landfill v Town of Caledonia, 51 NY2d 679, 683). Likewise, the majority effectively disposes of plaintiffs’ contention that the regulations are invalid because of the absence of standards for the PHC’s rule-making powers under Public Health Law § 225 (4) and (5) (a). This conclusion is dictated by the Court of Appeals upholding of a strikingly similar delegation of authority to the Department of Health in Matter of Levine v Whalen (39 NY2d 510, 517), and the numerous instances, cited therein, where equally broad charges to State and Federal administrative agencies have been upheld over lack of standards objections (see also, Sunshine Anthracite Coal Co. v Adkins, 310 US 381, 398).
Despite the legal adequacy of the standard defining the subject area of the PHC’s rule-making authority as to "any matters affecting the security of life or health or the preservation and improvement of public health” (Public Health Law § 225 [5] [a]), the majority holds that the smoking regulations violate the constitutional doctrine of separation of powers and are arbitrary and capricious. We are unable to agree with either conclusion. Regarding the separation of powers issue, the majority concurred in Supreme Court’s characterization of the regulation as significantly impacting upon the life-styles of " 'millions of New Yorkers’ ”. Such a "profound change in social and economic policy”, the majority reasons, is exclusively within the province of the Legislature to effect. The regulations are, therefore, held to constitute a usurpation of legislative power in excess of what was, or could constitutionally be, delegated.
In considering first whether the separation of powers doc*117trine prevented the Legislature from delegating to the PHC the power to promulgate smoking regulations having the impact ascribed to them, we must assume for the moment that adoption of the regulations indeed fell within the statutory delegation of Public Health Law § 225. As already discussed, this assumption is not unreasonable on a literal reading of the statute and the undisputed fact that environmental tobacco smoke is a public health hazard. This effectively distinguishes the instant case from Rapp v Carey (44 NY2d 157) and Matter of Broidrick v Lindsay (39 NY2d 641), where the claimed authority of the chief executive to adopt rules was not expressly conferred by statute, as is the case here, but implied from the general executive prerogative to implement and enforce the laws. The distinction made here was noted in Matter of Nicholas v Kahn (47 NY2d 24, 30): "Irrespective of the wisdom or advisability of the rules, it must be determined whether the chairman was delegated the power to promulgate them by the Legislature. For in the absence of such delegation, the administrative action would constitute an unauthorized exercise of legislative power in contravention of the separation of powers doctrine” (citing, inter alia, Rapp v Carey [supra]; Matter of Broidrick v Lindsay [supra] [emphasis supplied]). When either there is no direct statutory source of rule-making authority, or the governing statute cannot fairly be interpreted to extend authority as to the particular regulation adopted, the separation of powers doctrine indeed has vitality in preventing infringement upon legislative policy-making prerogatives (see, Under 21 v City of New York, 65 NY2d 344, 356; see also, American Ship Bldg, v Labor Bd., 380 US 300, 317-318).
Under modern administrative law principles, however, the separation of powers doctrine does not prevent a Legislature from adopting a broad, flexible policy approach, setting forth an over-all objective in the statute (here, the promulgation of a State-wide health code) and delegating authority to a knowledgeable administrative agency it has created to, in effect, legislate the details necessary to implement the comprehensive statutory purpose, even when such rule-making necessarily entails policy decisions (see, 1 Davis, Administrative Law Treatise §§ 3:2, 3:3, at 150-157 [2d ed]). Thus, the United States Supreme Court has ruled that "[i]t is no objection that the determination of facts and the inferences to be drawn from them in the light of the statutory standards and declaration of policy call for the exercise of judgment, and for the *118formulation of subsidiary administrative policy within the prescribed statutory framework” (Yakus v United States, 321 US 414, 425 [emphasis supplied.]; see, Chevron U. S. A. v Natural Resources Defense Council, 467 US 837, 843).
When the subject of the legislation is complex and far-reaching (such as regulation of the myriad forms of public health hazards) and the statutory standard for administrative action is, of necessity, loosely drawn, the agency will be required to make major policy decisions which may have significant social and economic effects (1 Davis, Administrative Law Treatise § 3:3, at 155-156 [2d ed]). Accordingly, the United States Supreme Court has upheld delegation of nationwide fixing of maximum commodity prices and rents by administrative regulation, which, in the " 'judgment’ ” of the administrator, are " 'fair and equitable’ ”, when prices " 'have risen or threaten to rise to an extent or in a manner inconsistent with the purposes of [the wartime Emergency Price Control Act]’ ” (Yakus v United States, supra, at 420, quoting Emergency Price Control Act of 1942 § 2 [a]). Assertion of administrative rule-making power over the entire national cable television industry was held valid by virtue of the general statutory authority to regulate " 'all interstate * * * communication by wire or radio’ ” under the Federal Communications Act of 1934, even though television was then in its infancy and cable television was unheard of (United States v Southwestern Cable Co., 392 US 157, 172, quoting 47 USC § 152 [a]).
Insofar as New York authority on administrative policy-making is concerned, it is significant that Public Health Law § 2800, quoted in full in Matter of Levine v Whalen (39 NY2d 510, supra) to show the adequacy of the legislative standard for administrative regulation of hospitals, provided that " 'the department of health shall have the central, comprehensive responsibility for the development and administration of the state’s policy with respect to hospital and related services’ ” (supra, at 516, quoting Public Health Law § 2800; emphasis supplied). The point of the matter is that in a modern complex industrial society such as ours, the Legislature not only has the prerogative to set social and economic policy, it must and does also have the prerogative to define an over-all statutory purpose in general terms and delegate policy-making to an administrative agency by legislative rule-making within the statutory parameters. Short of the creation of something like a roving commission having untrammeled authority to adopt *119any and all rules for the general welfare, such delegation does not violate the separation of powers doctrine.
It follows from the foregoing that the smoking regulations may not be invalidated under the separation of powers doctrine merely because they entail important social and economic policy choices having a widespread impact on the State’s inhabitants. Therefore, the issue here distills to whether the regulations are invalid under general administrative law standards. "An administrative regulation, legislative in character, will be upheld as valid if it has a rational basis, that is, if it is not unreasonable, arbitrary or capricious” (Matter of Levine v Whalen, supra, at 518; emphasis supplied). It must be determined whether the regulation "reasonably promotes or transgresses the pronounced legislative judgment” (Matter of Consolidated Edison Co. v Public Serv. Commn., 47 NY2d 94, 102, revd on other grounds 447 US 530). Put in other, similar ways, the remaining question is whether the regulations are " 'reasonably related to the purposes of the enabling legislation’ ” (Mourning v Family Publ. Serv., 411 US 356, 369, quoting Thorpe v Housing Auth., 393 US 268, 280-281), or whether they are in harmony with the language, policy, remedial structure and legislative history of the governing statute (see, United States v Riverside Bayview Homes, 474 US 121, 137-139; Interstate Commerce Commn. v American Trucking Assns., 467 US 354, 363; United States v Vogel Fertilizer Co., 455 US 16, 25).
The regulations under review qualify under all of the foregoing criteria. As already discussed, the regulations are consistent with a literal reading of the enabling law, a conclusion foreshadowed by the holding in Chiropractic Assn. v Hilleboe (12 NY2d 109). The history of the legislative creation of the PHC also confirms that an expansive, flexible grant of authority to promulgate provisions of a sanitary code to meet existing or future public health needs or dangers was intended, and not restricted to the statutory powers of the Commissioner of Health or the Department of Health, nor limited to the specific grants of authority as to statutorily identified matters to be addressed in the Sanitary Code, as plaintiffs here contend. The original legislation (Public Health Law former § 2-b, as added by L 1913, ch 559, § 2) contains the identical general grant of PHC rule-making power with respect to the Sanitary Code now set forth in Public Health Law § 225 (4) and (5) (a). Significantly, under the original legislation, neither the Commissioner nor the Department was given *120rule-making authority. The Commissioner’s powers were generally supervisory of local health authorities, appointive, investigative, enforcemental and advisory (see, L 1913, ch 559, §§ 5-8). Obviously, the intent was that the PHC’s role in promulgating a State Sanitary Code was to be broader than any express or implied rule-making power of the Department or the Commissioner. Likewise, it is significant that the 1913 law only identified two specific areas to be addressed in the Code, i.e., regulation of the practice of midwifery and the promotion of health in Indian reservations (see, Public Health Law former § 2-b, as added by L 1913, ch 559, § 2). Therefore, it is unreasonable to assume, as plaintiffs argue here, that the PHC’s authority was to be restricted to adopting rules related or closely akin to the specific statutory delegations now contained in Public Health Law § 225 (5) (b)-(t); (6) and (7). The United States Supreme Court, in United States v Southwestern Cable Co. (392 US 157, 172, supra), rejected a similar argument as follows: "Nothing in the language of [47 USC] § 152 (a), in the surrounding language, or in the [Communications] Act’s history or purposes limits the Commission’s authority to those activities and forms of communication that are specifically described by the Act’s other provisions”.
The smoking regulations promulgated by the PHC are rational and reasonably related to the legislative purpose of providing for a comprehensive code to deal with matters of genuine concern for the preservation of public health. There is no dispute that environmental tobacco smoke is a serious public health hazard. The appropriateness of dealing with the health hazard of other forms of environmental smoke through an administrative sanitary code was recognized as early as 1913 (see, People v New York Edison Co., 159 App Div 786; see also, People v Tatje, 203 Misc 949). Although no one can gainsay the majority’s conclusion that the regulations will have a significant social and economic impact, we read them as representing a balanced attempt to protect nonsmokers from involuntary exposure to environmental tobacco smoke, while giving due regard to the habits and desires of smokers and to the economic burdens of compliance placed upon employers and operators of establishments covered by the prohibition. Thus, while the regulations contain a general ban on smoking in public places, employers and operators of facilities are permitted to provide segregated smoking areas (10 NYCRR 25.2 [a] [unnumbered last para]; [b] [6]). The regulations also provide for the waiver of its restrictions upon a *121showing of "undue financial hardship or that other factors exist which would render strict compliance unreasonable” (10 NYCRR 25.6 [a]). One would be hard put to devise a fairer, more limited approach than that taken by the PHC, without compromising the legitimate goal of providing comprehensive protection of the lives and health of the nonsmoking public. The exemption of bars, small restaurants, conventions and trade shows is easily explained as a reflection of the PHC’s recognition that, as to certain commercial establishments, segregation is unfeasible, a total ban would be unduly burdensome and the places omitted from the ban are readily avoidable, without significant privation, by nonsmokers. While perhaps others might have drawn the lines as to exempted facilities differently than did the PHC, it can hardly be said that the distinctions contained in the smoking regulations are totally irrational.
In short, we find that the smoking regulations are reasonably related to the statutory purpose, within the rule-making authority validly delegated to the PHC, and are not arbitrary and capricious. The concern of the majority, regarding the impact of the regulations and the possibility of administrative abuse under broad statutory standards such as presented here, is understandable. However, there are adequate means for the courts to check administrative excesses without distorting the separation of powers doctrine. As previously discussed, an administrative regulation may fall outside the parameters of the enabling legislation, based upon a fair reading of its statutory language, purpose, legislative history and basic structure. For example, the PHC could not adopt health-related rules fundamentally outside the scope, concept and function of a sanitary code. Nor could it enter health-affecting areas where the Legislature has itself engaged in comprehensive statutory codification or assigned responsibility to other agencies. Administrative agencies are required to justify the factual as well as the statutory basis for the adoption of regulations (see, Bowen v American Hosp. Assn., 476 US 610, —, 106 S Ct 2101, 2113). Legislative delegation may be construed narrowly when, pursuant to that delegation, administrative action threatens to impinge on constitutional rights (see, Kent v Dulles, 357 US 116, 129). Administrative regulation may be invalidated for the same reason (see, e.g., Matter of Consolidated Edison Co. v Public Serv. Commn., 447 US 530, revg 47 NY2d 94, supra). Since no violation of either these or any other principles limiting administrative excesses has been *122demonstrated here, we would reverse and uphold the regulations.
Yesawich, Jr., and Harvey, JJ., concur with Weiss, J.; Mahoney, P. J., and Levine, J., dissent and vote to reverse in an opinion by Levine, J.
Order and judgment affirmed, without costs.